DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 20160300797 A1; Shim) in view of Lim et al. (US 9330997 B1; Lim).
	Regarding claim 8, Shim discloses A semiconductor package, comprising: at least one functional die (Fig. 10, 124; ¶57); at least one dummy die (Fig. 10, 204; ¶57) free of active circuit, wherein the dummy die comprises at least one passive circuit element; a redistribution layer (RDL) structure (Fig. 10, 390; ¶80) interconnecting the at least one passive circuit element to the at least one functional die, but is silent on a thermal interface material layer (113) covering a top surface of the at least one functional die and a top surface of the at least one dummy die; and a metal lid disposed 
	Lim discloses a semiconductor package (Fig. 1a, 120; column 2 lines 50-55) having passive circuit (Fig. 1a, 140; column 2 lines 50-55) and a functional die (Fig. 1a, 110; column 2 lines 50-55) where a thermal interface material layer (Fig. 1a, 130; column 2 lines 50-55 / column 4 lines 12-45) covering a top surface of the at least one functional die (Fig. 1a, 130; column 2 lines 50-55) and a top surface of the at least one dummy die; and a metal lid disposed on the thermal interface material layer such that the metal lid is in thermal contact with the at least one dummy die and the at least one functional die.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the heat spreader of Lim for conducting heat away from the device during operation.
	Regarding claim 9, Shim in view of Lim discloses the semiconductor package according to claim 8, but is silent on wherein the at least one passive circuit element comprises a metal-insulator-metal (MIM) capacitor. (Fig. 7, 166a/304/306; ¶66 Shim)
Shim discloses the circuit 204 is a capacitor. Shim further discloses in an alternate configuration where the capacitor is a MIM capacitor (Fig. 7, 166a/304/306; ¶66 Shim) 
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a MIM capacitor for its high capacitance density relative to other capacitor types.
Regarding claim 10, Shim in view of Lim discloses the semiconductor package according to claim 8, wherein the at least one functional die (Fig. 10, 124; ¶57 Shim) and the at least one dummy die (Fig. 10, 204; ¶57 Shim) are arranged in a side-by-side manner on the RDL structure. (Fig. 10, 390; ¶80 Shim)  
Regarding claim 11, Shim in view of Lim discloses the semiconductor package according to claim 8, wherein the at least one functional die (Fig. 10, 124; ¶57 Shim) and the at least one dummy die (Fig. 10, 204; ¶57 Shim) are encapsulated and surrounded by a molding compound (Fig. 10, 336; ¶72 Shim).  
Regarding claim 12, Shim in view of Lim discloses the semiconductor package according to claim 1, wherein the RDL structure (Fig. 10, 390; ¶80) is electrically connected to a package substrate. (Fig. 1, 52; ¶29 Shim)
Allowable Subject Matter
Claims 1-7 and 13-20 are allowed.
	The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art discloses a dummy die between a plurality of functional die comprising capacitors and active components, or a functional die between passive components.

Regarding claim 13, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " at least one dummy die free of active circuit disposed between the multiple functional dies”, as recited in Claim 13, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816